Citation Nr: 0902025	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
uterine fibroids.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
total hysterectomy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), located in St. Petersburg, Florida.

In November 2004, the veteran appeared at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in March 2005, at 
which time it was remanded for additional development.  The 
case is now returned to the Board for appellate review.

The issues of service connection for uterine fibroids and for 
a total hysterectomy, on the merits, are addressed in the 
REMAND portion of the decision below and are  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for uterine fibroids was denied by the 
RO in a rating decision dated in August 1992; the veteran did 
not perfect a substantive appeal.

2.  Service connection for a right ovarian cyst, resulting in 
a total hysterectomy and bilateral salpingo-oophorectomy, was 
denied by the RO in a rating decision dated in November 1992; 
the veteran did not perfect a substantive appeal.

3.  In decisions dated in September 1997 and September 1998, 
the RO determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claims for uterine fibroids and for a total hysterectomy; the 
veteran did not perfect a substantive appeal.

4.  Evidence submitted since the September 1998 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for uterine fibroids and for a total hysterectomy.


CONCLUSIONS OF LAW

1.  The unappealed September 1998 RO rating action, which 
determined that new and material evidence with which to 
reopen the veteran's previously denied claims for service 
connection uterine fibroids and for a total hysterectomy had 
not been received, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2000).

2.  Evidence received since the September 1998 RO rating 
action is new and material; the claims of entitlement to 
service connection for uterine fibroids and for a total 
hysterectomy are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In this decision, the Board is reopening the veteran's claims 
for service connection for uterine fibroids and for a total 
hysterectomy, and remanding them for further development.  
Because the claims have been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the veteran's respective 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For 
this reason, no further discussion of VA's duties to notify 
and assist is required.

Reopening Service Connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran is seeking service connection for uterine 
fibroids and for a total hysterectomy.  The veteran's claim 
for service connection for uterine fibroids was denied by the 
RO in a rating decision dated in August 1992, however, the 
veteran did not appeal this decision of the RO.  Service 
connection for a right ovarian cyst, resulting in a total 
hysterectomy and bilateral salpingo-oophorectomy, was denied 
by the RO in a rating decision dated in November 1992.  The 
veteran did not appeal this decision of the RO.  Because the 
veteran did not perfect a substantive appeal to the foregoing 
decisions, the determinations became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302 (1992).

Thereafter, by rating actions dated in September 1997 and 
September 1998, the RO determined that new and material 
evidence had not been received with which to reopen the 
veteran's previously denied claims for uterine fibroids and 
for a total hysterectomy.  The veteran did not perfect a 
substantive appeal as to those decision, thus, they became 
final.  Id.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the veteran filed 
her application to reopen her uterine fibroids and total 
hysterectomy claims in  April 2001, new and material evidence 
meant evidence not previously submitted to agency decision 
makers, which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in  April 2001.

The veteran asserts that she has uterine fibroids that were 
first manifested during her period of active service in 1979, 
and that she has symptoms associated thereto, ever since, to 
include the development of an ovarian cyst which required a 
total hysterectomy.  

In a decision of the RO dated in September 1998, it was 
determined that the veteran had not submitted new and 
material evidence with which to reopen her previously denied 
claims.  At the time of this decision, the medical evidence 
of record included some of the veteran's service medical 
records which were negative of a diagnosis of uterine 
fibroids or of a total hysterectomy.  The Board notes that a 
report of medical examination dated in August 1979, prior to 
the veteran's entrance into service, shows that the veteran 
was noted to have dysmenorrhea which was incapacitating one 
day a week.  Thereafter, in September 1979, it was noted that 
she no longer had cramps and that this would not interfere 
with or cause loss of time from duty.  The veteran's 
separation report of medical examination dated in May 1980 
shows that clinical pelvic examination was normal.  In the 
accompanying report of medical history, she indicated that 
she had never been treated for a female disorder or had a 
change in menstrual pattern.

Also of record were VA and private hospital treatment records 
dated from January 1991 to April 1997 which had shown post-
service treatment for uterine fibroids and for a total 
hysterectomy.

Subsequent to the September 1998 decision, the veteran 
submitted a letter from a VA physician dated in February 2002 
in which it was indicated that the veteran had an abdominal 
hysterectomy in 1992.  The operative reports from this 
procedure were said to have shown that she had uterine 
fibroids which had resulted in profuse vaginal bleeding that 
was unresponsive to medication.  It was also noted that she 
had been having significant abdominal pain with increasing 
abdominal girth associated with her menstrual periods since 
1979.  The symptoms were said to be episodic in nature but 
became constant for a period of three months.  At that time 
she was considered for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy due to failure of medical 
treatment.

During the November 2004 Travel Board hearing, the veteran 
testified as to having no problems with her monthly cycle or 
fibroids prior to entering service.  She noted that she first 
started having problems at Fort Bliss, TX, around the time of 
her basic training.  She indicated that she was treated at 
the Beaumont Hospital from January 1980 to June 1980.  She 
added that following her release from service, she was 
treated at Fort Bliss and in Frankfurt, Germany, as her 
husband was in the service and had been relocated there.

Following the March 2005 Board Remand, the record was 
supplemented with medical and administrative records from the 
Social Security Administration reflecting that disability 
benefits were awarded primarily for depression, hypertension, 
and for an eye disability.  There was no reference to uterine 
fibroids or to the total hysterectomy.

The record was also supplemented by additional service 
medical records dated from 1979 to 1980, which in pertinent 
part, were duplicative of records that had already been 
associated with the veteran's claims file; and by outpatient 
dependent medical records dated from 1981 to 1983 for 
treatment in Germany associated with a pregnancy.

The Board finds that the evidence of record since the 
September 1998 RO rating action which continued the prior 
denial of service connection for uterine fibroids and for a 
total hysterectomy has shown that the veteran had uterine 
fibroids and a secondary total hysterectomy that were 
associated with a menstrual disorder since 1979.  While the 
precise date of onset in 1979 remains unclear, the additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Having determined that new and material 
evidence has been added to the record, the veteran's claims 
of service connection for uterine fibroids and for a total 
hysterectomy are reopened.


ORDER

New and material evidence having been presented, the claims 
of service connection for uterine fibroids and for a total 
hysterectomy are reopened, and to this extent only the 
appeals are granted.


REMAND

In reopening the veteran's claims for service connection for 
uterine fibroids and for a total hysterectomy, the Board 
reiterates that prior to her entrance into service, in August 
1979, the veteran was noted to have incapacitating 
dysmenorrhea.  During the November 2004 Travel Board hearing, 
the veteran testified that during her period of active 
service, she would experience severe pain, cramps, bloating, 
and painful menstruation, which resulted in her being seen in 
sick call wherein she was treated with medication.  She also 
reported being treated at a hospital as a result of her 
symptoms.

The Board recognizes that some of the veteran's reported 
inservice hospital treatment records could not be located as 
evidenced by Memoranda of the RO dated in September 2006 and 
August 2007 demonstrating a formal finding of the 
unavailability of treatment records.  However, the Federal 
Circuit has held in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) that the lack of contemporaneous medical 
records does not, in and of itself, render lay testimony not 
credible.  Id. at 1336.  Indeed, in Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), the Federal Circuit stated although 
evidence of a prolonged period without medical complaint can 
be considered along with other factors concerning the 
veteran's health and medical treatment during and after 
military service as evidence as to whether a condition was 
related to service, the trier of fact must consider the 
availability of medical records in making such a 
determination.  Id. at 1333.

In adjudicating this claim, the Board must assess the 
veteran's competence to report that she experienced severe 
pain, cramps, bloating, and painful menstruation in service, 
and her credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Here, as in Washington, not all of 
the veteran's service medical records are available.  The 
Washington Court held that the veteran was competent to 
testify to factual matters of which he had first-hand 
knowledge, including having right hip and thigh pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board finds the veteran to be very credible, both 
concerning the reporting of her inservice experiences as well 
as her statements and testimony concerning the continuity of 
her symptomatology since service.  While the available 
service medical records are negative of treatment for uterine 
fibroids or for a total hysterectomy in service, the February 
2002 VA medical record has suggested that the veteran had 
increasing symptoms since a 1979 menstrual disorder which 
resulted in uterine fibroids and eventual total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.

As indicated above, to establish service connection for a 
claimed disability, the evidence must demonstrate that a 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).  If the veteran has a 
condition that pre-existed service, the issue becomes whether 
the disease or injury was aggravated during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.

As there is competent medical evidence that the veteran had 
incapacitating dysmenorrhea prior to service; and that her 
symptoms, which were said to have continued, may have been 
related to uterine fibroids and had led to an eventual 
hysterectomy; the Board finds that an etiology opinion is 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of her 
asserted uterine fibroids and total 
hysterectomy.  The entire claims file and 
a copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for dysmenorrhea, uterine fibroids and 
eventual total hysterectomy, the examiner 
is requested to render an opinion as to 
the following:

(a)  Whether the incapacitating 
dysmenorrhea that was noted on the 
veteran's entrance examination report in 
August 1979 was in and of itself a 
disability/disease (rather than a 
symptom).  If not, whether it was a 
manifestation of uterine fibroids which 
were subsequently diagnosed.

(b)  If it is found that the 
incapacitating dysmenorrhea was a 
disability or the initial manifestations 
of uterine fibroids, state whether any 
such disorder increased in severity during 
the veteran's period of active service, as 
evidenced by her reported severe pain, 
cramps, bloating, and painful 
menstruation.  In answering this question, 
the examiner should specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology of 
any such condition due to or during 
service, resulting in any current 
disability.  Further, the examiner is 
asked to set forth whether any increase in 
severity during service was due to the 
natural progression of the 
disease/disability.

(c)  If it is found that the veteran did 
not have a pre-existing disability 
manifested by uterine fibroids, the 
examiner is asked to opine as to whether 
her reported symptoms of severe pain, 
cramps, bloating, and painful menstruation 
were evidence of the initial manifestation 
of uterine fibroids during her period of 
active service.

(d)  If any pre-existing incapacitating 
dysmenorrhea or uterine fibroids are 
deemed to have either existed prior to 
service and to have been aggravated by 
service; or if any uterine fibroids are 
found to have been first manifested during 
service state whether the eventual total 
hysterectomy is related to such 
circumstance.

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed. 

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


